LarsoN, J.
(dissenting) — I am unable to agree with the majority, for I feel we have committed ourselves to the rule of disregarding the fact that certain joint enterprises have separate corporate entities as far as the Security law is concerned. In both Mount Vernon Bank & Trust Co. v. Iowa Employment Security Comm., 233 Iowa 1165, 11 N.W.2d 402, and Burlington Truck Lines v. Iowa Employment Security Comm., 239 Iowa 752, 754, 32 N.W.2d 792, we have considered other facts as conclusive in assessing tax liability for employees, and place the emphasis on whether the corporations are controlled by the same interests, plus an inquiry as to whether there is any real difference in the employing unit. It seems quite unfair and illogical to say we disregard corporate entities to get sufficient employees under the law and then consider them separately to assess a different rate *327of contribution for each. I would, under the facts of this case, treat the entities as one unit and reverse the decision of the commission and the district court.
Oliver, J., joins in this dissent.